IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00233-CV

                       EX PARTE EARNEST JOHNSON



                                U.S. District Court
                            Southern District of Texas
                           Trial Court No. 4:21-cv-00035


                          MEMORANDUM OPINION

      We received the following documents from Appellant Earnest Johnson: a “Notice

of Appeal,” an “Application to Proceed Without Prepayment of Fees and Affidavit,” a

“Brief,” and a letter indicating that it included a copy of Johnson’s inmate account from

the last six months. We filed the documents in this civil proceeding; however, Johnson

was notified by letter from the Clerk of this Court, dated September 21, 2021, that it

appeared that we lack jurisdiction over this appeal because it appeared that there was no

final judgment or appealable order in this case and because we lack jurisdiction over a

judgment entered by a federal district court. The September 21, 2021 letter further

notified Johnson that the Court may dismiss this appeal unless, within twenty-one days

of the date of the letter, a response is filed showing grounds for continuing the appeal.
On October 4, 2021, we received a response from Johnson that establishes that he is

appealing from a “Memorandum Opinion and Order” entered by a United States District

Judge for the Southern District of Texas—Houston Division.

       This Court has jurisdiction to hear only appeals taken from final judgments and

from certain interlocutory orders where specific statutory authority permits an appeal

before final judgment. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.012, 51.014; Lehmann

v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2002).           Furthermore, under the Texas

Constitution, this Court’s appellate jurisdiction is limited to: (1) cases arising from our

district, which is comprised of “the counties of Bosque, Burleson, Brazos, Coryell, Ellis,

Falls, Freestone, Hamilton, Hill, Johnson, Leon, Limestone, Madison, McLennan,

Navarro, Robertson, Somervell, and Walker,” TEX. GOV’T CODE ANN. § 22.201(k); and (2)

cases of which the state district courts or county courts have original or appellate

jurisdiction. See TEX. CONST. art. V, § 6.

       Here, Johnson is attempting to appeal from an order that was not entered by a

state district court or county court in this Court’s district. Accordingly, we dismiss this

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a); see also TEX. CONST. art. V, § 6;

TEX. GOV’T CODE ANN. § 22.201(k).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); see id. R. 5. But based on

Johnson’s “Application to Proceed Without Prepayment of Fees and Affidavit,” we

conclude that Johnson is not required to pay costs in this appeal. See id. R. 20.1(a)

(defining “costs” as “filing fees charged by the appellate court”); id. R. 20.1(c) (“An

Ex parte Johnson                                                                         Page 2
appellate court may permit a party who did not file a Statement of Inability to Afford

Payment of Court Costs in the trial court to proceed without payment of costs.”).




                                               MATT JOHNSON
                                               Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed October 6, 2021
[CV06]




Ex parte Johnson                                                                    Page 3